Learned, P. J.:
The court charged: “ If you come to the conclusion that the force which was used in taking this pocket-book from the hand of Guy Swallow was sufficient under the circumstances to deprive him of his property, and if you find that the intent was felonious to steal the property, then I charge you, as a matter of law, that within that element of the statute the charge is made out.” The prisoner excepted.
Again, the court charged that the taking by violence means a taking by force which is sufficient to take the property against the owner’s will.
Again, the prisoner requested the court to charge that the striking of the pocket-book from the hand of the complainant, as testified to by him, does not constitute robbery. The court refused and charged that if the jury believed his testimony, that makes out the element of robbery. The prisoner excepted.
The testimony of the complainant was that he went into a saloon kept by Mrs. McGinty; that she and the prisoner, McGinty and Kinsella were present and no one else; that he took out his pocketbook ; that McGinty knocked it out of his hands upon the bar; that Kinsella picked it up; that McGinty grabbed the complainant and put him out of doors; that he demanded his pocket-book and McGinty told him he would better go away, he would never see the pocket-book again.
The point is whether the court properly submitted the question of violence to the person to the jury. Even if we assume that the forcible turning of the complainant out of doors might be properly considered as characterizing the act of the prisoner, the question still remains whether the court adopted the proper rule as to what constituted violence to the person. The court charged, that if the force which was used was sufficient to deprive eom'plainant of his property against his will, that would be sufficient to constitute the violence to the person, which is a necessary element of the crime. Here we think that the court erred. The language used would *64include any larceny from the person. The pickpocket who steals a handkerchief uses sufficient force to deprive the owner of his property, and his taking is felonious and is against tthe owner’s will.
“ The mere snatching of anything from the hand of a person without any struggle or resistance by the owner, or any force or violence on the part of the thief, will not constitute robbery.” (McCloskey v. People, 5 Parker, 299; to the same effect People v. Hall, 6 Parker, 642.)
The violence contemplated means more than simple assault and battery. “ It must be sufficient to force the person to part with his property, not only against his will Tout in spite of his resistance.” (McCloskey v. People, ut supra.)
Now, the present case was only like the snatching of a pocket-book. The complainant was not struck or held, nor was any resistance overcome on his part. The pocket-book was only knocked from his hands, just as it might have been snatched away from them.
The court below drew this distinction, that if the violence was only the result of the taking, then the crime was not robbery; but if the taking was the result of the violence, then it was robbery. There is perhaps some force in this distinction if it were properly qualified. But we think that the error was in holding that any physical act to the person of the complainant which resulted in the taking was violence within the meaning of the statute.
It is not easy, nor perhaps is it best, to attempt to make an exhaustive definition of violence as used in the statute; but we may say that it generally implies the overcoming, or attempting to overcome, an actual resistance, or the preventing such resistance through fear. It may include restraint of the person, as in Mahoney v. People (3 Hun, 202), where the complainant was held around his neck and by his arms. And it generally implies that the acts tend to produce terror and alarm in the person on whom the violence is committed. And it ought not to be held that every assault and'battery, even the most trivial, which results in the taking of property from the assaulted person, constitutes that element of violence which is mentioned in the statute. The penalty is severe; the crime aimed at is grave; and we should be careful not to magnify a less offense into one which has, and deserves so severe a punishment. In my *65own opinion, the facts of the present case are not sufficient to show the defendant to be guilty of this crime.
The judgment and conviction must be reversed, and the cause remitted to the Court of Sessions.